 FULLVIEW INDUSTRIES, INC.427Fullview Industries,Inc.andRichard J. Matthews,PetitionerandSheetMetalWorkers'International Association, LocalUnion No.170,AFL-CIO; Glaziers&Glassworkers, LocalUnion No. 636, Brotherhood of Painters,Decorators andPaperhangers of America,AFL-CIO;MiscellaneousWare-housemen,Drivers and Helpers, Local 986, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen, andHelpers of AmericaFullview Industries,Inc.andMiscellaneousWarehousemen,Drivers and Helpers, Local 986, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen,and Helpers ofAmerica, Petitioner.Cases Nos. 21-RD-725 and 21-RC-9075.October 30, 1964DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held in these consolidated cases beforeHearing Officer Max Steinfeld.The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees within the meaning of Sections 9(c) (1) and 2(6)and (7) of the Act.Fullview Industries, Inc., the Employer herein, is engaged in themanufacture of glass doors and other aluminum products in Glen-dale,California,On September 1, 1961, a collective-bargainingagreement covering the Employer's production and maintenance em-ployees was entered into by the Employer and the Joint Intervenors.'Sheet Metal InternationalWorker'sAssociation,Local Union No. 170, AFL-CIO, andGlaziers & Glassworkers, Local Union No 636, Brotherhood of Painters,Decorators, andPaperhangersof America, AFL-CIO,the Joint Intervenors herein, were permitted to inter-vene in CaseNo. 21-RC-9075 onthe basis of their contractual interest in the employeesinvolved.149 NLRB No. 41. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis contract was effective for a 3-year period, ending on Septem-ber 1, 1964.On May 25, 1962, pursuant to a supplemental agree-ment between the parties to the original contract and MiscellaneousWarehousemen, Drivers and Helpers, Local 986, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen, and Helpers ofAmerica, the Union-Petitioner herein, that Petitioner became a partyto the original contract.The supplemental agreement provided,inter alia,that the Union-Petitioner was to represent employees iiithe classification of forklift operator, truckdriver, and a warehouse-man, and further provided :Said Local 986 will not claim to represent employees other thanemployees in the classifications above set forth during the termof said collective-bargaining agreement.In late May or early June 1964, the Joint Intervenors and Union-Petitioner, sometimes referred to herein as the Unions, met with theEmployer to discuss a grievance which had arisen under the termsof the contract.At that meeting the Union-Petitioner stated its in-tention to participate in joint negotiations with the Joint Intervenorsfor a new contract.On June 7 representatives of the Unions metwith employees covered by the agreement to discuss forthcomingcontract negotiations.A representative of the Union-Petitioner waspresent at the meeting and he indicated Union-Petitioner intendedto continue to participate in joint bargaining with the other unions.On the following day, June 8, a decertification petition (Case No. 21-RD-725) was filed by an individual seeking to decertify the SheetMetalWorkers as representative of certain classifications of em-ployees, and on June 18 the petition was amended to seek to de-certify the Unions as representatives of all production and mainte-nance employees of the Employer.On June 22 the Union-Petitionernotified the Employer and the Joint Intervenors that it would nolonger participate in joint negotiations with them.On June 23 theEmployer advised the Unions of its desire to commence negotiationson a new contract.On June 29 the Union-Petitioner filed a petition(Case No. 21-RC-9075) seeking to represent the Employer's produc-tion and maintenance employees.The parties agree that the petition in Case No. 21-RD-725 raises aquestion concerning representation.However, the Employer andJoint Intervenors contend that the petition in Case No. 21-RC-9075should be dismissed on the grounds that : (1) The Union-Petitioneris precluded from seeking to represent employees other than forkliftoperators, truckdrivers, and warehousemen during the term of thesupplemental agreement by which the Union-Petitioner agreed notto represent such other employees for the duration of that agree-ment; and (2) As joint bargaining between the Unions and the Ein- FULLVIEW INDUSTRIES, INC.429p]oyer for a new contract had commenced, the Union-Petitionershould be estopped from its attempt to withdraw from such jointbargaining.We find no merit in either contention.As to (1), the Employer and Joint Intervenors rely on the rule inBriggs Indiana Corporation.2We believe that the present case isdistinguishable fromBriggs Indiana,and that the principle thereinestablished is inapplicable here.There, the Board held that wherea union agrees by contract not to represent certain categories of em-ployees during the term of a collective-bargaining agreement, it maynot, during that period, seek their representation.The Board statedthat it would not expend its energies and public funds to confirm aresultwhich the union agreed it would refrain, temporarily, fromseeking to achieve.In the present case, however, although the pe-tition was filed during the term of the agreement,3 Union-Petitionerexplicitly stated at the hearing that it did not wish to represent em-ployees until the expiration of the 1961 contract. Indeed, the 1961contract between the Employer and the Unions has already expired,and there is therefore no possibility the Union-Petitioner during theterm of that agreement will represent employees it has agreed not torepresent.Hence, in processing the instant RC petition, the Boardis not expending its efforts to assist Union-Petitioner in breaching itsagreement.We find accordingly that theBriggs Indianarule, whichthe Board has recognized is a limitation upon the right of employeesto select representatives of their own choosing,4 was not intended tocover a situation such as is involved in the present case.As to (2), the Employer and Joint Intervenors contend that asbargaining on a joint-representative basis had commenced at thetime Union-Petitioner initially notified the parties of its intent towithdraw from joint bargaining, Union-Petitioner should be estoppedfrom seeking to represent separately the Employer's production andmaintenance employees.However, even assuming that there is somelimitation on the right of a union to withdraw from a joint-bargain-ing relationship with other unions once negotiations for a new con-tract have begun, we fail to find any evidence in the record to sub-stantiate the contention that any bargaining on a joint basis betweenthe parties regarding a new contract had in fact occurred beforeUnion-Petitioner withdrew from the joint bargaining. In this con-nection the Employer and Joint Intervenors rely on statements madeby representatives of Union-Petitioner at two meetings, one in lateMay or early June 1964 and another on June 7.However, althoughthe record indicates that at the conclusion of the earlier meetingz 63 NLRB 1270.3 The petition was timely filed with respect to the Board's contract-bar rules,within the90 to 60 day period before the expiration of the original agreement.SeeThe Cessna Aircraft Company,123 NLRB 855. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion-Petitioner's representative did indicate that it would continueto negotiate jointly with the other Unions, it is undenied that themeeting was convened solely for the purpose of discussing a griev-ance which had arisen under the existing agreement, and that nojoint bargaining for the new contract took place at the meeting.Further, the June 7 meeting was between the Unions and the em-ployees in the unit in order to ascertain the wishes of employees re-specting the new contract. In this meeting, too, there were no ne-gotiations between the Employer and the Unions. In view of thesefacts, we find that no joint bargaining had taken place and therefore,apart from any other consideration, that Union-Petitioner was notestopped from filing the instant petition.'4.The parties otherwise agree, and we find, that the followingemployees of the Employer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.All production and maintenance employees of the Employer at itsplant in Glendale, California, including shipping and receiving em-ployees and truckdrivers, but excluding office clerical employees, pro-fessionalemployees,guards, andsupervisors, as defined by the Act.6[Text of Direction of Election omitted from publication.]5 For this same reason we findHollingsworth&Whitney Division of Scott Paper Com-pany,115 NLRB 15,inapposite.6 Since Union-Petitioner has indicated that it no longer desires to represent employeesjointly with Joint Intervenors,we shall not place Union-Petitioner on the-ballot togetherwith the Joint Intervenors.We shall rather give employees an opportunity to decidewhether they wish to be represented by Joint Intervenors,by Union-Petitioner,or by nounion.Local 349, International Brotherhood of ElectricalWorkers,APL-C10andDade Sound and Controls.Case No. 12-CC-258.November 4, 1964DECISION AND ORDEROn August 21, 1963, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.Thereafter, Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.149 NLRB No. 46.